 



Exhibit 10.1

The Goldman Sachs Amended and Restated Restricted Partner Compensation Plan

Section 1. Purposes. The purpose of the Goldman Sachs Amended and Restated
Restricted Partner Compensation Plan (the “Plan”) is to attract, retain and
motivate selected employees of The Goldman Sachs Group, Inc. (“GS Inc.”) and its
subsidiaries and affiliates (together with GS Inc., and their and its
successors, the “Firm”) who are executive officers of GS Inc. or members of the
Firm’s Management Committee (and any successor or successors thereto) in order
to promote the Firm’s long-term growth and profitability. It is also intended
that all Bonuses (as defined in Section 5(a)) payable under the Plan be
considered “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder, and the Plan shall be interpreted
accordingly.

The amendments made to the Goldman Sachs Restricted Partner Compensation Plan,
as in effect prior to the effectiveness of the Plan pursuant to Section 7(o)
(the “2003 Plan”), pursuant to this amendment and restatement shall affect only
Bonuses relating to Contract Periods commencing on or after November 26, 2005,
and the amendments to the 2003 Plan do not, and are not intended to, affect any
Bonus relating to any prior period.

Section 2. Administration.

(a) Subject to Section 2(d), the Plan shall be administered by a committee (the
“Committee”) appointed by the Board of Directors of GS Inc. (the “Board”), whose
members shall serve at the pleasure of the Board. The Committee at all times
shall be composed of at least two directors of GS Inc., each of whom is an
“outside director” within the meaning of Section 162(m) of the Code and Treasury
Regulation Section 1.162-27(e)(3) and a “non-employee director” within the
meaning of Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended. Unless otherwise determined by the Board, the Committee shall be the
Compensation Committee of the Board.

(b) The Committee shall have complete control over the administration of the
Plan, and shall have the authority in its sole and absolute discretion to:
(i) exercise all of the powers granted to it under the Plan; (ii) construe,
interpret and implement the Plan and each Contract Period Schedule (as defined
in Section 4(a)); (iii) prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations governing its own
operations; (iv) make all determinations necessary or advisable in administering
the Plan (including, without limitation, calculating the size of the Bonus
payable to each Participant (as defined in Section 4(a))); (v) correct any
defect, supply any omission and reconcile any inconsistency in the Plan and any
Contract Period Schedule; and (vi) amend the Plan and any Contract Period
Schedule to reflect changes in or interpretations of applicable law, rules or
regulations.

(c) The determination of the Committee on all matters relating to the Plan and
any amounts payable thereunder shall be final, binding and conclusive on all
parties.

(d) Notwithstanding anything to the contrary contained herein, the Committee may
allocate among its members and may delegate some or all of its authority or
administrative responsibility to such individual or individuals who are not
members of the Committee as it shall deem necessary or appropriate; provided,
however, the Committee may not delegate any of its authority or administrative
responsibility hereunder (and no such attempted delegation shall be effective)
if such delegation would cause any Bonus payable under the Plan not to be
considered

1



--------------------------------------------------------------------------------



 



performance-based compensation within the meaning of Section 162(m)(4)(C) of the
Code and the regulations thereunder, and any such attempted delegation shall be
void ab initio.

(e) No member of the Board or the Committee or any employee of the Firm (each
such person a “Covered Person”) shall have any liability to any person
(including, without limitation, any Participant) for any action taken or omitted
to be taken or any determination made in good faith with respect to the Plan or
any Bonus. Each Covered Person shall be indemnified and held harmless by GS Inc.
against and from any loss, cost, liability or expense (including attorneys’
fees) that may be imposed upon or incurred by such Covered Person in connection
with or resulting from any action, suit or proceeding to which such Covered
Person may be a party or in which such Covered Person may be involved by reason
of any action taken or omitted to be taken under the Plan or in connection with
any Contract Period Schedule and against and from any and all amounts paid by
such Covered Person, with GS Inc.’s approval, in settlement thereof, or paid by
such Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person, provided that GS Inc. shall have the
right, at its own expense, to assume and defend any such action, suit or
proceeding and, once GS Inc. gives notice of its intent to assume the defense,
GS Inc. shall have sole control over such defense with counsel of GS Inc.’s
choice. The foregoing right of indemnification shall not be available to a
Covered Person to the extent that a court of competent jurisdiction in a final
judgment or other final adjudication, in either case, not subject to further
appeal, determines that the acts or omissions of such Covered Person giving rise
to the indemnification claim resulted from such Covered Person’s bad faith,
fraud or willful criminal act or omission. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under GS Inc.’s Restated Certificate of
Incorporation or Amended and Restated Bylaws, as a matter of law, or otherwise,
or any other power that GS Inc. may have to indemnify such persons or hold them
harmless.

Section 3. Contract Period. The Plan shall operate for successive periods (each
a “Contract Period”). The first Contract Period shall commence on November 26,
2005 and shall terminate on November 24, 2006. Thereafter, each Contract Period
shall be one full fiscal year and/or portions of fiscal years to the extent
consistent with Treasury Regulation Section 1.162-27(e)(2), as determined by the
Committee.

Section 4. Participation; Contract Period Schedule.

(a) Prior to the earlier of (i) the last day of GS Inc.’s first fiscal quarter
in a Contract Period or (ii) the 90th day after the beginning of the Contract
Period, or otherwise in a manner not inconsistent with Treasury
Regulation Section 1.162-27(e)(2) (the “Establishment Date”), the Committee
shall designate those individuals who shall participate in the Plan for each
Contract Period (the “Participants”). The names of the Participants shall be set
forth on a schedule (the “Contract Period Schedule”). No individual who is a
Participant shall, at the same time, be a participant in The Goldman Sachs
Partner Compensation Plan.

(b) Unless otherwise provided in the Contract Period Schedule and except as
provided below, the Committee shall have the authority at any time (i) during
the Contract Period to remove Participants from the Plan for that Contract
Period and (ii) prior to the Establishment Date to add Participants to the Plan
for a particular Contract Period. The Committee shall amend the Contract Period
Schedule to reflect an individual’s addition to, or removal from, the Plan.

2



--------------------------------------------------------------------------------



 



Section 5. Bonus Amounts.

With respect to each Contract Period, each Participant shall be paid a bonus
amount equal to the Firm’s “Pre-Tax Earnings” (as defined in Section 5(c)) for
such Contract Period multiplied by the “Specified Percentage” (as defined in
Section 5(d)) for such Contract Period. Notwithstanding anything to the contrary
in this Plan, the Committee may, in its sole discretion, reduce the bonus amount
for any Participant for a particular Contract Period at any time prior to the
payment of bonuses to Participants pursuant to Section 6 (a Participant’s bonus
amount for each Contract Period, as so reduced, the “Bonus”).

(i) If a Participant’s employment with the Firm terminates for any reason before
the end of a Contract Period, unless otherwise provided in the Contract Period
Schedule, the Committee shall have the discretion to determine whether (i) such
Participant shall be entitled to any Bonus at all, (ii) such Participant’s Bonus
shall be reduced on a pro-rata basis to reflect the portion of such Contract
Period the Participant was employed by the Firm or (iii) to make such other
arrangements as the Committee deems appropriate in connection with the
termination of such Participant’s employment.

(ii) For purposes of this Section 5, “Pre-Tax Earnings” shall mean the Firm’s
pre-tax earnings as reported in its audited consolidated financial statements
for the relevant fiscal year, adjusted to eliminate, with respect to such fiscal
year:

(1) gains or losses that are the direct result of a major casualty or natural
disaster;

(2) gains or losses that are separately disclosed and result from any
newly-enacted law, regulation, judicial order or accounting pronouncement; and

(3) amounts related to (i) exit or disposal activities, (ii) the impairment or
disposal of long-lived assets or the impairment of goodwill and other intangible
assets, (iii) net provisions for litigation and other regulatory proceedings,
(iv) equity-based or other employee retention awards granted in connection with
any acquisition, and (v) items that are unusual in nature or infrequent in
occurrence and are separately disclosed;

provided, however, that for purposes of calculating Pre-Tax Earnings, the Firm’s
pre-tax earnings as reported in its audited consolidated financial statements
will only be adjusted for items (1) through (3) above if the net effect of such
items, in the aggregate, changes pre-tax earnings as reported by at least 5%.
The above adjustments to Pre-Tax Earnings shall be computed in accordance with
GAAP. Following the completion of each Contract Period and prior to any Bonus
payment, the Committee shall certify in writing the Firm’s Pre-Tax Earnings for
such Contract Period.

(iii) For purposes of this Section 5, “Specified Percentage” shall be determined
as follows:

(1) for the Contract Period commencing on November 26, 2005 and terminating on
November 24, 2006, the Specified Percentage shall be equal to 0.6%; and

(2) for any subsequent Contract Period, the Specified Percentage shall be equal
to the Specified Percentage for the immediately preceding Contract Period
multiplied by 115%; provided, however, that in no event shall the Specified
Percentage for any Contract Period exceed 1%.

Section 6. Payment of Bonus Amount; Voluntary Deferral. Unless otherwise
provided in the Contract Period Schedule, each Participant’s Bonus shall be
payable by such Participant’s

3



--------------------------------------------------------------------------------



 



Participating Employer (as defined in Section 7(k)), or in the case of a
Participant employed by more than one Participating Employer, by each such
employer as determined by the Committee. The Bonus shall be payable in the
discretion of the Committee in cash and/or an equity-based award of equivalent
value (provided that in determining the number of GS Inc. restricted stock
units, restricted shares of GS Inc. common stock or unrestricted shares of GS
Inc. common stock that is equivalent to a dollar amount, that dollar amount
shall be divided by the average of the closing prices of GS Inc. common stock
over the last 10 trading days in the applicable fiscal year (with fractional
shares being rounded to the nearest whole share)). The cash portion of the Bonus
shall be paid at such time as bonuses are generally paid by the Participating
Employer(s) for the relevant fiscal year in U.S. dollars or, if the Participant
is located outside the United States, in U.S. dollars or local currency (as
determined by the Committee) based upon such conversion rates as the Committee
determines are appropriate (and the payments made under this Plan may, at the
Committee’s discretion, be subject to tax equalization or similar policies).
Subject to approval by the Committee and to any requirements imposed by the
Committee in connection with such approval, each Participant may be entitled to
defer receipt, under the terms and conditions of any applicable deferred
compensation plan of the Firm, of part or all of any payments otherwise due
under this Plan. Any equity-based award shall be subject to such terms and
conditions (including vesting requirements) as the Committee and the
administrative committee of the plan under which such equity-based Award is
granted may determine.

Section 7. General Provisions.

(a) Amendment, Termination, etc. Unless otherwise provided in the Contract
Period Schedule, (i) the Board reserves the right at any time and from time to
time to modify, alter, amend, suspend, discontinue or terminate the Plan and any
Contract Period Schedule in any respect whatsoever, including in any manner that
adversely affects the rights of Participants, and (ii) the Committee may amend
the Contract Period Schedule in any manner it determines. No Participant shall
have any rights to payment of any amounts under this Plan unless and until the
Committee determines the amount of such Participant’s Bonus, that such Bonus
shall be paid and the method and timing of its payment. If and to the extent the
Board determines that the Bonuses under the Plan should constitute
performance-based compensation within the meaning of Section 162(m)(4)(C) of the
Code, no amendment that would require stockholder approval in order for Bonuses
paid pursuant to the Plan to constitute performance-based compensation within
the meaning of Section 162(m)(4)(C) of the Code shall be effective without the
approval of the stockholders of GS Inc. as required by Section 162(m) of the
Code and the regulations thereunder.

(b) Nonassignability. No rights of any Participant (or of any beneficiary
pursuant to this Section 7(b)) under the Plan may be sold, exchanged,
transferred, assigned, pledged, hypothecated or otherwise disposed of (including
through the use of any cash-settled instrument), either voluntarily or
involuntarily by operation of law, other than by will or by the laws of descent
and distribution. Any sale, exchange, transfer, assignment, pledge,
hypothecation or other disposition in violation of the provisions of this
Section 7(b) shall be void. In the event of a Participant’s death, any amounts
payable under the Plan shall be paid in accordance with the Plan and the
Contract Period Schedule to a Participant’s estate. A Participant’s estate shall
have no rights under the Plan or any Contract Period Schedule other than the
right, subject to the immediately preceding sentence, to receive such amounts,
if any, as may be payable under this Section 7(b), and all of the terms of this
Plan and the Contract Period Schedule shall be binding upon any such
Participant’s estate.

(c) Plan Creates No Employment Rights. Nothing in the Plan or any Contract
Period Schedule shall confer upon any Participant the right to continue in the
employ of the Firm for the

4



--------------------------------------------------------------------------------



 



Contract Period or thereafter or affect any right which the Firm may have to
terminate such employment.

(d) Arbitration. Any dispute, controversy or claim between the Firm and any
Participant arising out of or relating to or concerning the provisions of the
Plan or any Contract Period Schedule shall be finally settled by arbitration in
New York City before, and in accordance with, the rules then obtaining of the
New York Stock Exchange, Inc. (“NYSE”) or, if the NYSE declines to arbitrate the
matter in New York City, the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all disputes, controversies or claims maintained by any Participant
must first be submitted to the Committee in accordance with claim procedures
determined by the Committee in its sole discretion. This Section is subject to
the provisions of Section 7(e).

(e) Choice of Forum.

(1) The Firm and each Participant, as a condition to such Participant’s
participation in the Plan, hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action or proceeding arising out of or relating to or concerning the
Plan or any Contract Period Schedule that is not otherwise arbitrated or
resolved according to the provisions of Section 7(d). This includes any suit,
action or proceeding to compel arbitration or to enforce an arbitration award.
The Firm and each Participant, as a condition to such Participant’s
participation in the Plan, acknowledge that the forum designated by this Section
7(e) has a reasonable relation to the Plan, the Contract Period Schedule and to
the relationship between such Participant and the Firm. Notwithstanding the
foregoing, nothing herein shall preclude the Firm from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Sections 7(d) and 7(e).

(2) The agreement by the Firm and each Participant as to forum is independent of
the law that may be applied in the action, and the Firm and each Participant, as
a condition to such Participant’s participation in the Plan (i) agree to such
forum even if the forum may under applicable law choose to apply non-forum law,
(ii) hereby waive, to the fullest extent permitted by applicable law, any
objection which the Firm or such Participant now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in Section 7(e)(1), (iii) undertake not to
commence any action arising out of or relating to or concerning this Plan or any
Contract Period Schedule in any forum other than the forum described in this
Section 7(e) and (iv) agree that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any such suit, action or proceeding
in any such court shall be conclusive and binding upon the Firm and each
Participant.

(3) Each Participant, as a condition to such Participant’s participation in the
Plan, hereby irrevocably appoints the General Counsel of GS Inc. as such
Participant’s agent for service of process in connection with any action, suit
or proceeding arising out of or relating to or concerning the Plan or any
Contract Period Schedule which is not arbitrated pursuant to the provisions of
Section 7(d), who shall promptly advise such Participant of any such service of
process.

(4) Each Participant, as a condition to such Participant’s participation in the
Plan, agrees to keep confidential the existence of, and any information
concerning, a dispute, controversy or claim described in Sections 7(d) or 7(e),
except that a Participant may

5



--------------------------------------------------------------------------------



 



disclose information concerning such dispute, controversy or claim to the
arbitrator or court that is considering such dispute, controversy or claim or to
such Participant’s legal counsel (provided that such counsel agrees not to
disclose any such information other than as necessary to the prosecution or
defense of the dispute, controversy or claim).

(5) Each Participant recognizes and agrees that prior to being selected by the
Committee to participate in the Plan such Participant has no rights hereunder.
Accordingly, in consideration of a Participant’s selection to participate in the
Plan, each Participant expressly waives any right to contest the amount of any
Bonus payable hereunder, the terms of the Plan or any Contract Period Schedule,
any determination, action or omission hereunder by the Committee, GS Inc. or the
Board, or any amendment to the Plan or Contract Period Schedule. By accepting
the payment of any Bonus, each Participant agrees to be bound by the terms of
this Plan and any Contract Period Schedule.

(f) Governing Law. All rights and obligations under the Plan and any Contract
Period Schedule shall be governed by and construed in accordance with the laws
of the State of New York, without regard to principles of conflict of Laws.

(g) Tax Withholding. In connection with any payments to a Participant or other
event under the Plan that gives rise to a federal, state, local or other tax
withholding obligation relating to the Plan (including, without limitation, FICA
tax), (i) the Firm may deduct or withhold (or cause to be deducted or withheld)
from any payment or distribution to such Participant whether or not pursuant to
the Plan or (ii) the Committee shall be entitled to require that such
Participant remit cash (through payroll deduction or otherwise), in each case in
an amount sufficient in the opinion of the Firm to satisfy such withholding
obligation.

(h) Right of Offset. The Firm shall have the right to offset against the
obligation to pay a Bonus to any Participant, any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans or amounts repayable to the Firm pursuant to tax equalization,
housing, automobile or other employee programs) such Participant then owes to
the Firm and any amounts the Committee otherwise deems appropriate pursuant to
any tax equalization policy or agreement.

(i) Severability; Entire Agreement. If any of the provisions of this Plan or any
Contract Period Schedule is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining provisions shall not be affected thereby.
Neither this Plan nor any Contract Period Schedule shall supersede any other
agreement, written or oral, pertaining to the matters covered herein, except to
the extent of any inconsistency between this Plan (or a Contract Period
Schedule) and any prior agreement, in which case this Plan (and the Contract
Period Schedule) shall prevail.

(j) No Third Party Beneficiaries. Neither the Plan nor any Contract Period
Schedule shall confer on any person other than the Firm and any Participant any
rights or remedies hereunder.

(k) Participating Employers. Each subsidiary or affiliate of GS Inc. that
employs a Participant shall adopt this Plan by executing Schedule A (a
“Participating Employer”). Except for purposes of determining the amount of each
Participant’s Bonus, this Plan shall be treated as a separate plan maintained by
each Participating Employer and the obligation to pay the Bonus to each
Participant shall be the sole liability of the Participating Employer(s) by
which the Participant

6



--------------------------------------------------------------------------------



 



is employed, and neither GS Inc. nor any other Participating Employer shall have
any liability with respect to such amounts.

(l) Successors and Assigns. The terms of this Plan and each Contract Period
Schedule shall be binding upon and inure to the benefit of GS Inc., each
Participating Employer and their successors and assigns and each permitted
successor or assign of each Participant as provided in Section 7(b).

(m) Plan Headings. The headings in this Plan are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

(n) Construction. In the construction of this Plan, the singular shall include
the plural, and vice versa, in all cases where such meanings would be
appropriate.

(o) Plan Subject to Stockholder Approval. The 2003 Plan was adopted by the Board
on January 16, 2003 and was approved by the stockholders of GS Inc. at GS Inc.’s
2003 Annual Meeting. The Plan, which is an amendment and restatement of the 2003
Plan, was adopted by the Board on January 24, 2006, which adoption was expressly
conditioned on the approval of the stockholders of GS Inc. at GS Inc.’s 2006
Annual Meeting in accordance with Section 162(m)(4)(C) of the Code and Treasury
Regulation Section 1.162-27(e)(4). No Bonus shall be payable under the Plan
absent such stockholder approval. If the amendments are not so approved, then
the 2003 Plan shall remain in full force and effect notwithstanding the
amendments adopted on January 24, 2006.

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan effective as of
November 26, 2005 by GS Inc., it has caused the same to be signed by its duly
authorized officer this 25th day of January, 2006.

                      THE GOLDMAN SACHS GROUP, INC.    
 
               
 
  By:   /s/ Esta E. Stecher                  
 
      Name:   Esta E. Stecher    
 
      Title:   Executive Vice President and General Counsel    

7